I would reverse the judgment of the circuit court, reinstate the verdict and enter judgment thereon in this Court. As I appraise the evidence it fairly raised a question of fact for the jury. This conclusion is supported by the judgment of the judge presiding at the trial in refusing to direct a verdict in favor of the defendants, whose estimate of the evidence is to be preferred over that of his successor who had nothing before him except a transcript of the evidence.
Judge Lovins concurs in this note.
 *Page 1